          Case 4:20-cv-02860-JSW Document 1 Filed 04/24/20 Page 1 of 19




 1 BURSOR & FISHER, P.A.
   L. Timothy Fisher (State Bar No. 191626)
 2 Joel D. Smith (State Bar No. 244902)
   Blair E. Reed (State Bar No. 316791)
 3 1990 North California Boulevard, Suite 940
   Walnut Creek, CA 94596
 4 Telephone: (925) 300-4455
   Facsimile: (925) 407-2700
 5 E-Mail: ltfisher@bursor.com
            jsmith@bursor.com
 6          breed@bursor.com
 7
   BURSOR & FISHER, P.A.
 8 Max S. Roberts (Pro Hac Vice Forthcoming)
   888 Seventh Avenue, Third Floor
 9 New York, NY 10019
   Telephone: (646) 837-7150
10 Facsimile: (212) 989-9163
   E-Mail: mroberts@bursor.com
11
   Attorneys for Plaintiff
12
                              UNITED STATES DISTRICT COURT
13
                           NORTHERN DISTRICT OF CALIFORNIA
14

15 FLORENTINO JAVIER, individually and           Case No.
   on behalf of all others similarly situated,
16                                               CLASS ACTION COMPLAINT
17                        Plaintiff,             JURY TRIAL DEMANDED
18         v.
19 ASSURANCE IQ, LLC and
   ACTIVEPROSPECT INC.,
20

21                        Defendants.

22

23

24

25

26

27

28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED
           Case 4:20-cv-02860-JSW Document 1 Filed 04/24/20 Page 2 of 19




 1          Plaintiff Florentino Javier (“Plaintiff”), individually and on behalf of himself and all others

 2 similarly situated, by and through his attorneys, makes the following allegations pursuant to the

 3 investigation of his counsel and based upon information and belief, except as to allegations

 4 specifically pertaining to himself and his counsel, which are based on personal knowledge.

 5                                       NATURE OF THE ACTION

 6          1.      This is a class action suit brought against Defendants Assurance IQ, LLC

 7 (“Assurance IQ”) and ActiveProspect Inc. (“ActiveProspect”) (collectively, “Defendants”) for

 8 wiretapping the electronic communications of visitors to Defendant Assurance IQ’s websites,

 9 Assurance.com and Nationalfamily.com (collectively, the “Websites”).1 The wiretaps, which are

10 embedded in the computer code on the Websites, are used by Defendants to secretly observe and

11 record website visitors’ keystrokes, mouse clicks,2 and other electronic communications, including

12 the entry of Personally Identifiable Information (“PII”) and Protected Health Information (“PHI”),

13 in real time. By doing so, Defendants have violated the California Invasion of Privacy Act

14 (“CIPA”), Cal. Penal Code § 631 and invaded Plaintiff’s and class members’ privacy rights in

15 violation of the California Constitution. Assurance IQ also has violated Confidentiality of Medical

16 Information Act (“CMIA”), Cal. Civ. Code §§ 56, et seq.

17          2.      In January 2019, Mr. Javier visited Nationalfamily.com. During this visit,

18 Defendants Assurance IQ and ActiveProspect recorded Mr. Javier’s electronic communications in

19 real time, used the intercepted data to attempt to learn his identity, zip code, date of birth, height,

20 weight, use of prescription medications and tobacco products, and other PII and PHI.

21          3.      Plaintiff brings this action on behalf of himself and a class of all persons whose

22 electronic communications were intercepted through the use of Defendants’ wiretap on the

23 Websites.

24 //

25   1
     NATIONAL FAMILY, https://app.nationalfamily.com/life?token=184410293-Wi6Hgnf41WcYc9eT-
26 uddhtwJQNnu1S8dVGPtq98patUNRRZP65r7zJZpFa7XRXxM#life_control/Life_Landing_Current
   ly_Insured (last accessed Apr. 17, 2020).
27 2
     As used herein, the term “mouse clicks” also refers to “touch gestures” such as the “tap,” “swipe,”
28 and similar gestures used on touchscreen devices.

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                        1
          Case 4:20-cv-02860-JSW Document 1 Filed 04/24/20 Page 3 of 19




 1                                             THE PARTIES

 2          4.     Plaintiff Florentino Javier is a California resident who lives in San Jose, California.

 3 In January 2019, prior to the filing of this lawsuit, Mr. Javier browsed Defendant Assurance IQ’s

 4 website at Nationalfamily.com while investigating life insurance policies. Mr. Javier was in San

 5 Jose when he visited the website. During the visit, Mr. Javier’s keystrokes, mouse clicks, and other

 6 electronic communications, including the entry of his name, zip code, date of birth, height, weight,

 7 information about his use of prescription medications and tobacco products, and other PII and PHI,

 8 were intercepted in real time and were disclosed to Assurance IQ and ActiveProspect through the

 9 wiretap. Mr. Javier was unaware at the time that his keystrokes, mouse clicks, and other electronic

10 communications, including the information described above, were being intercepted in real-time

11 and would be disclosed to ActiveProspect, nor did Mr. Javier consent to the same.

12          5.     Defendant Assurance IQ is a Washington limited liability company with its principal

13 place of business at 10500 Northeast 8th Street, Suite 1450, Bellevue, Washington 98004. It is a

14 wholly owned subsidiary of Prudential Financial.

15          6.     Assurance IQ describes itself on its website as a “leading insurance platform.”

16          7.     Assurance IQ does business throughout California and the entire United States.

17          8.     Assurance IQ owns and operates Assurance.com.

18          9.     As of at least January 2019, Assurance IQ owned and operated a website called

19 Nationalfamily.com.

20          10.    Defendant ActiveProspect is a Nevada corporation with its principal place of

21 business at 4203 Guadalupe Street, Austin, Texas 78751.

22          11.    ActiveProspect is a marketing software-as-a-service (“SaaS”) company.

23          12.    ActiveProspect provides a product called “TrustedForm,” which is a “lead

24 certification product that helps [businesses] comply with regulations like the [Telephone Consumer

25 Protection Act, 47 U.S.C. § 227, et seq. (hereinafter the “TCPA”)] by documenting consumer

26 consent.”

27

28

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                      2
          Case 4:20-cv-02860-JSW Document 1 Filed 04/24/20 Page 4 of 19




 1                                     JURISDICTION AND VENUE

 2          13.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d)(2)(A)

 3 because this case is a class action where the aggregate claims of all members of the proposed class

 4 are in excess of $5,000,000.00, exclusive of interest and costs, and at least one member of the

 5 proposed class is citizen of state different from at least one Defendant.

 6          14.     This Court has personal jurisdiction over Defendants because each of the Defendants

 7 have purposefully availed themselves of the laws and benefits of doing business in this State, and

 8 Plaintiff’s claims arise out of each of the Defendants’ forum-related activities. Furthermore, a

 9 substantial portion of the events giving rise to Plaintiff’s claims occurred in this District.

10          15.     Pursuant to 28 U.S.C. § 1391, this Court is the proper venue for this action because a

11 substantial part of the events, omissions, and acts giving rise to the claims herein occurred in this

12 District.

13                                        STATEMENT OF FACTS

14 Overview Of The Wiretaps

15          16.     Defendant ActiveProspect provides a variety of “real time” products for companies

16 who engage in telemarketing.

17          17.     One of ActiveProspect’s products is called “TrustedForm,” which purports to help

18 businesses comply with the Telephone Consumer Protection Act by documenting evidence of

19 consent to receive telemarketing calls.

20          18.     On its website, ActiveProspect says that one of the “key features and benefits” of

21 TrustedForm is the “VideoReplay” feature, which records, in real time, a website visitor’s

22 keystrokes, mouse clicks and other interactions with a website:

23 //

24 //

25 //

26 //

27 //

28 //

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                        3
          Case 4:20-cv-02860-JSW Document 1 Filed 04/24/20 Page 5 of 19




 1

 2

 3

 4

 5

 6

 7

 8

 9         19.     ActiveProspect also advertises other data that TrustedForm can acquire, including

10 the “time on page,” “lead age,” and “geographic location of user”:

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                  4
          Case 4:20-cv-02860-JSW Document 1 Filed 04/24/20 Page 6 of 19




 1          20.     ActiveProspect instructs prospective partners to “simply paste the TrustedForm

 2 javascript into the html of your form page, and it will automatically generate a unique Certificate for

 3 every lead.” “The script will pass the Certificate as a hidden field with the rest of the lead data.”

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16          21.     This parcel of code allows Defendants to record the keystrokes, mouse clicks, data

17 entry, and other electronic communications of visitors to websites where the code is installed. It

18 also allows Defendants to track the “website of origin” (i.e., part of the visitors internet browsing

19 history), amount of time spent on the website, geographic location of the visitor, and other

20 information described above.

21          22.     The recording of keystrokes, mouse clicks, data entry, and other electronic

22 communications begins the moment a user accesses or interacts with the Websites.

23          23.     ActiveProspect’s business model involves entering into voluntary partnerships with

24 various companies and providing their software to their partners.

25          24.     One of ActiveProspect’s partners is Defendant Assurance IQ.

26          25.     Assurance IQ utilizes TrustedForm on Assurance.com.

27          26.     Assurance IQ utilizes TrustedForm on Nationalfamily.com.

28          27.     Assurance IQ knows that TrustedForm captures the key strokes, mouse clicks and

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                      5
           Case 4:20-cv-02860-JSW Document 1 Filed 04/24/20 Page 7 of 19




 1 other communications of visitors to its website, and pays ActiveProspect to supply that information.

 2           28.    Pursuant to an agreement with ActiveProspect, Assurance IQ enabled TrustedForm

 3 by voluntarily embedding ActiveProspect’s software code on Nationalfamily.com and

 4 Assurance.com.

 5           29.    As currently deployed, TrustedForm, as employed by Assurance IQ, functions as a

 6 wiretap.

 7 Defendants Wiretapped Plaintiff’s Electronic Communications

 8           30.    In January 2019, Plaintiff visited Nationalfamily.com.

 9           31.    During that visit, the TrustedForm VideoReplay feature created a video capturing

10 Plaintiff’s keystrokes and mouse clicks on the website. The TrustedForm wiretap also captured the

11 date and time of the visit, the duration of the visit, Plaintiff’s IP address, his location at the time of

12 the visit, his browser type, and the operating system on his device.

13           32.    When Plaintiff visited Nationalfamily.com, he was on the website for 3 minutes and

14 35 seconds. The TrustedForm VideoReplay feature captured every second of that visit. Still

15 images of the video of Plaintiff’s interactions on Nationalfamily.com are shown in the paragraphs

16 that follow.

17           33.    Beginning at approximately four seconds into the video, the TrustedForm video

18 captures Plaintiff entering information about his gender:

19

20

21

22

23

24

25

26

27

28

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                         6
          Case 4:20-cv-02860-JSW Document 1 Filed 04/24/20 Page 8 of 19




 1          34.    Beginning at approximately eight seconds into the video, the TrustedForm video

 2 captures Plaintiff entering information about whether he smokes:

 3

 4

 5

 6

 7

 8

 9

10

11

12          35.    Beginning at approximately eleven seconds into the video, the TrustedForm video

13 captures Plaintiff entering information about his marital status and children:

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                   7
          Case 4:20-cv-02860-JSW Document 1 Filed 04/24/20 Page 9 of 19




 1          36.    Beginning at approximately twenty-six seconds into the video, the TrustedForm

 2 product captures Plaintiff entering information about his age, which is redacted here:

 3

 4

 5

 6

 7

 8

 9

10

11

12

13          37.    Beginning at approximately thirty-two seconds into the video, the TrustedForm

14 product captures Plaintiff entering information about his height and weight:

15

16

17

18

19

20

21

22

23

24 //

25 //

26 //

27 //

28 //

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                  8
         Case 4:20-cv-02860-JSW Document 1 Filed 04/24/20 Page 10 of 19




 1          38.    Beginning at approximately fifty-eight seconds into the video, the TrustedForm

 2 product captures Plaintiff responding to a series questions about his medical history, including

 3 whether Plaintiff suffered from anxiety or depression, heart or circulatory disorders, cancer, chronic

 4 pain, diabetes, or other medical conditions. Screenshots of those portions of the video are

 5 intentionally excluded here.

 6          39.    Beginning at approximately 3 minutes and 5 seconds into the video, the

 7 TrustedForm product captures Plaintiff entering his name and contact information, which is

 8 partially redacted here:

 9

10

11

12

13

14

15

16

17

18

19

20

21

22          40.    As shown at the end of the video, at the end of the process, Plaintiff and class

23 members who visited the Websites were presented with the following message:

24                 By clicking 'View My Quote', IÂ [SIC] provide my electronic signature as
                   an indication of my intent to agree to this website’sÂ [SIC] Privacy
25
                   Policy,Â [SIC]Terms of Service, and expressly consent to receive
26                 marketing & telemarketing contact, including cellular phones, via
                   automatic telephone dialing system, artificial/pre-recorded message
27                 (including pre-recorded messages using soundboard technology), email,
                   and/or text message from insurance companies or their agents, the owner
28                 of this website, andÂ [SIC] partner companies, at the telephone number

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                     9
          Case 4:20-cv-02860-JSW Document 1 Filed 04/24/20 Page 11 of 19




                     and email address I have provided. I understand that my consent to receive
 1                   communications in this manner is not required as a condition of
 2                   purchasing any goods or services, my telephone company may impose
                     charges for these contacts, and my consent can be revoked at any time. If
 3                   you are Medicare-eligible a representative may call you about a Medicare
                     Advantage plan, Medicare Prescription Drug plan, Medicare Supplement
 4                   plan or other Medicare plans. Not affiliated with the United States
                     Government or the federal Medicare program.
 5
             41.     The above-quoted disclosure does not say anything about wiretaps, and by the time a
 6
     visitor reaches this point in the process, the wiretap has already been deployed.
 7
             42.     Assurance IQ did not tell visitors to its Websites that their keystrokes, mouse clicks
 8
     and other communications were being recorded and shared with ActiveProspect. Alternatively, any
 9
     purported disclosure was made after the wiretap had already begun.
10
             43.     Neither Plaintiff nor any Class member consented to being wiretapped on the
11
     Websites, or to have their communications recorded and shared with ActiveProspect. Any
12
     purported consent that was obtained was ineffective because (i) the wiretapping began from the
13
     moment Plaintiff and Class members accessed the Website; (ii) the Privacy Policy did not disclose
14
     the wiretapping or ActiveProspect; (iii) the Privacy Policy was located at bottom of the webpage or
15
     tucked away in obscure corners of the website where users were unlikely to see it; and (iv) the
16
     “consent” option at the end of the form on the Websites only discloses telemarketing
17
     communications and not wiretapping.
18
             44.      Any applicable statute(s) of limitations have been tolled by Defendants’ knowing
19
     and active concealment of the facts alleged in this complaint. Plaintiffs and Class members could
20
     not have reasonably discovered the wiretapping at issue here, and Defendants’ role in the
21
     wiretapping, until shortly before this class action litigation was commenced.
22
             45.      Visitors of NationalFamily.com and Assurance.com saw substantially the same
23
     messaging, with both websites asking similar questions. More importantly, both Websites utilized
24
     TrustedForm through ActiveProspect and the wiretap worked exactly the same no matter which
25
     site a person visited.
26
     //
27
     //
28

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                      10
         Case 4:20-cv-02860-JSW Document 1 Filed 04/24/20 Page 12 of 19




 1                                  CLASS ACTION ALLEGATIONS

 2          46.    Plaintiff seeks to represent a class all California residents who visited Assurance.com

 3 or Nationalfamily.com, and whose electronic communications were intercepted or recorded by

 4 ActiveProspect. Plaintiff reserves the right to modify the class definition as appropriate based on

 5 further investigation and discovery obtained in the case.

 6          47.    Members of the Class are so numerous that their individual joinder herein is

 7 impracticable. On information and belief, members of the Class number in the thousands. The

 8 precise number of Class members and their identities are unknown to Plaintiff at this time but may

 9 be determined through discovery. Class members may be notified of the pendency of this action by

10 mail and/or publication through the distribution records of Defendants.

11          48.    Common questions of law and fact exist as to all Class members and predominate

12 over questions affecting only individual Class members. Common legal and factual questions

13 include, but are not limited to, whether Defendants have violated the California Invasion of Privacy

14 Act (“CIPA”), Cal. Penal Code § 631 and invaded Plaintiff’s privacy rights in violation of the

15 California Constitution; whether Assurance IQ violated Confidentiality of Medical Information Act

16 (“CMIA”), Cal. Civ. Code §§ 56, et seq.; and whether class members are entitled to actual and/or

17 statutory damages for the aforementioned violations.

18          49.    The claims of the named Plaintiff are typical of the claims of the Class because the

19 named Plaintiff, like all other class members, visited one of the Websites and had his electronic

20 communications intercepted and disclosed to ActiveProspect through the use of ActiveProspect’s

21 wiretaps.

22          50.    Plaintiff is an adequate representative of the Class because his interests do not

23 conflict with the interests of the Class members he seeks to represent, he has retained competent

24 counsel experienced in prosecuting class actions, and he intends to prosecute this action vigorously.

25 The interests of Class members will be fairly and adequately protected by Plaintiff and his counsel.

26          51.    The class mechanism is superior to other available means for the fair and efficient

27 adjudication of the claims of Class members. Each individual Class member may lack the resources

28 to undergo the burden and expense of individual prosecution of the complex and extensive litigation

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                      11
          Case 4:20-cv-02860-JSW Document 1 Filed 04/24/20 Page 13 of 19




 1 necessary to establish Defendants’ liability. Individualized litigation increases the delay and

 2 expense to all parties and multiplies the burden on the judicial system presented by the complex

 3 legal and factual issues of this case. Individualized litigation also presents a potential for

 4 inconsistent or contradictory judgments. In contrast, the class action device presents far fewer

 5 management difficulties and provides the benefits of single adjudication, economy of scale, and

 6 comprehensive supervision by a single court on the issue of Defendants’ liability. Class treatment

 7 of the liability issues will ensure that all claims and claimants are before this Court for consistent

 8 adjudication of the liability issues.

 9          52.      Plaintiff brings all claims in this action individually and on behalf of members of the

10 Class against Defendants.

11                                               COUNT I
12                          Violation Of The California Invasion Of Privacy Act,
                                           Cal. Penal Code § 631
13
            53.      Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully set
14
     forth herein.
15
            54.      Plaintiff brings this claim individually and on behalf of the members of the proposed
16
     Class against Defendants.
17
            55.      To establish liability under section 631(a), a plaintiff need only establish that the
18
     defendant, “by means of any machine, instrument, contrivance, or in any other manner,” does any
19
     of the following:
20                   Intentionally taps, or makes any unauthorized connection, whether
21                   physically, electrically, acoustically, inductively or otherwise, with
                     any telegraph or telephone wire, line, cable, or instrument, including
22                   the wire, line, cable, or instrument of any internal telephonic
                     communication system,
23
                     Or
24
                     Willfully and without the consent of all parties to the communication,
25                   or in any unauthorized manner, reads or attempts to read or learn the
26                   contents or meaning of any message, report, or communication while
                     the same is in transit or passing over any wire, line or cable or is
27                   being sent from or received at any place within this state,

28                   Or

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                        12
          Case 4:20-cv-02860-JSW Document 1 Filed 04/24/20 Page 14 of 19




                    Uses, or attempts to use, in any manner, or for any purpose, or to
 1                  communicate in any way, any information so obtained,
 2
                    Or
 3
                    Aids, agrees with, employs, or conspires with any person or persons
 4                  to unlawfully do, or permit, or cause to be done any of the acts or
                    things mentioned above in this section.
 5
            56.     Section 631(a) is not limited to phone lines, but also applies to “new technologies”
 6
     such as computers, the Internet, and email. See Matera v. Google Inc., 2016 WL 8200619, at *21
 7
     (N.D. Cal. Aug. 12, 2016) (CIPA applies to “new technologies” and must be construed broadly to
 8
     effectuate its remedial purpose of protecting privacy); Bradley v. Google, Inc., 2006 WL 3798134,
 9
     at *5-6 (N.D. Cal. Dec. 22, 2006) (CIPA governs “electronic communications”); In re Facebook,
10
     Inc. Internet Tracking Litigation, --- F.3d --- 2020 WL 1807978 (9th Cir. Apr. 9, 2020) (reversing
11
     dismissal of CIPA and common law privacy claims based on Facebook’s collection of consumers’
12
     Internet browsing history).
13
            57.     ActiveProspect’s TrustedForm product is a “machine, instrument, contrivance, or …
14
     other manner” used to engage in the prohibited conduct at issue here.
15
            58.     At all relevant times, by using ActiveProspect’s technology, Defendants intentionally
16
     tapped, electrically or otherwise, the lines of internet communication between Plaintiff and class
17
     members on the one hand, and Assurance IQ’s Websites on the other hand.
18
            59.     At all relevant times, by using ActiveProspect’s technology, Defendants willfully
19
     and without the consent of all parties to the communication, or in any unauthorized manner, read or
20
     attempted to read or learn the contents or meaning of electronic communications of Plaintiff and
21
     putative class members, while the electronic communications were in transit or passing over any
22
     wire, line or cable or were being sent from or received at any place within California.
23
            60.     Defendants aided, agreed with, and conspired with each other to implement
24
     ActiveProspect’s technology and to accomplish the wrongful conduct at issue here. In addition,
25
     Assurance IQ employed ActiveProspect to accomplish the wrongful conduct at issue here.
26
            61.     Plaintiff and Class Members did not consent to any of Defendants’ actions in
27
     implementing ActiveProspect’s wiretaps on the Websites. Nor have Plaintiff or Class Members
28

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                    13
          Case 4:20-cv-02860-JSW Document 1 Filed 04/24/20 Page 15 of 19




 1 consented to Defendants’ intentional access, interception, reading, learning, recording, and

 2 collection of Plaintiff and Class Members’ electronic communications.

 3          62.      The violation of section 631(a) constitutes an invasion of privacy sufficient to confer

 4 Article III standing.

 5          63.      Unless enjoined, Defendants will continue to commit the illegal acts alleged here.

 6 Plaintiff continues to be at risk because he frequently uses the internet to search for information

 7 about products or services. He continues to desire to use the internet for that purpose, including for

 8 the purpose of shopping for various forms of insurance. Defendant Assurance IQ operates different

 9 websites using various names, and partners with many other companies who operate their own

10 websites, such as Allstate, Liberty Mutual, and AIG. Defendant ActiveProspect provides its

11 TrustedForm product to many other website operators who offer a wide array of services. For many

12 websites that Plaintiff may or is likely to visit in the future, he has no practical way to know if his

13 website communications will be monitored or recorded by ActiveProspect, or by both Defendants.

14          64.      Plaintiff and Class Members seek all relief available under Cal. Penal Code § 637.2,

15 including injunctive relief and statutory damages of $5,000 per violation.

16                                              COUNT II
                            Invasion Of Privacy Under California’s Constitution
17
            65.      Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully set
18
     forth herein.
19
            66.      Plaintiff brings this claim individually and on behalf of the members of the proposed
20
     Class against Defendants.
21
            67.      Plaintiff and Class Members have an interest in: (1) precluding the dissemination
22
     and/or misuse of their sensitive, confidential PII and PHI; and (2) making personal decisions and/or
23
     conducting personal activities without observation, intrusion or interference, including, but not
24
     limited to, the right to visit and interact with various Internet sites without being subjected to
25
     wiretaps without Plaintiff’s and Class Members’ knowledge or consent.
26

27

28

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                         14
         Case 4:20-cv-02860-JSW Document 1 Filed 04/24/20 Page 16 of 19




 1          68.    At all relevant times, by implementing ActiveProspect’s wiretaps on Assurance IQ’s

 2 Websites, each Defendant intentionally invaded Plaintiff and Class Members’ privacy rights under

 3 the California Constitution, and procured the other Defendant to do so.

 4          69.    Plaintiff and Class Members had a reasonable expectation that their PII, PHI, and

 5 other data would remain confidential and that Defendants would not install wiretaps on the

 6 Websites.

 7          70.    Plaintiff and Class Members did not consent to any of Defendants’ actions in

 8 implementing ActiveProspect’s wiretaps on the Websites.

 9          71.    This invasion of privacy is serious in nature, scope and impact.

10          72.    This invasion of privacy alleged here constitutes an egregious breach of the social

11 norms underlying the privacy right.

12          73.    Plaintiff and Class Members seek all relief available for invasion of privacy claims

13 under California’s Constitution.

14                                              COUNT III
                       Violation of the Confidentiality of Medical Information Act,
15                                      Cal. Civ. Code §§ 56, et seq.
16          74.    Plaintiff incorporates by reference the allegations in the preceding paragraphs as if
17 fully set forth herein.

18          75.    Plaintiff brings this claim on behalf of himself and all members of the proposed
19 Class against Defendant Assurance IQ.

20          76.    Assurance IQ is a provider of a “health care service plan,” within the meaning of
21 Cal. Civ. Code § 56.05(g), and maintained and continues to maintain “medical information,” within

22 the meaning of Cal. Civ. Code § 56.05(j), of “enrollees” or “subscribers” of Assurance IQ, within

23 the meaning of Cal. Civ. Code § 56.05(k).

24          77.    Plaintiff and the Class members are “enrollees” or “subscribers” of Assurance IQ
25 within the meaning of Cal. Civ. Code §§ 56.05(f) and 56.05(o) respectively, and are “endanger[ed]”

26 within the meaning of Cal. Civ. Code § 56.05(e) because Plaintiff and the Class members fear that

27 disclosure of their medical information could subject them to harassment or abuse.

28

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                     15
          Case 4:20-cv-02860-JSW Document 1 Filed 04/24/20 Page 17 of 19




 1          78.     Furthermore, Plaintiff and the Class members, as enrollees or subscribers of

 2 Assurance IQ, had their individually identifiable “medical information,” within the meaning of Cal.

 3 Civ. Code § 56.05(j), created, maintained, preserved, and stored on Assurance IQ’s computer

 4 network.

 5          79.     By allowing ActiveProspect to wiretap users on Assurance IQ’s Websites, Defendant

 6 negligently created, maintained, preserved, stored, and then exposed Plaintiff and the Class

 7 members’ “medical information,” within the meaning of Cal. Civ. Code § 56.05(j), including

 8 Plaintiff and the Class members’ medical history and mental or physical condition.

 9          80.     This information was “individually identifiable” within the meaning of Cal. Civ.

10 Code § 56.05(j) because it included information such the names, addresses, electronic mail

11 addresses, and telephone numbers of Plaintiff and Class members that “allow the identification of

12 the individual.”

13          81.     Assurance IQ allowed Plaintiff and the Class members’ medical information to

14 become available to an unauthorized recipient, ActiveProspect, through ActiveProspect’s wiretaps

15 on the Websites.

16          82.     Assurance IQ allowed to be published Plaintiff and the Class members’ medical

17 information to an unauthorized recipient, ActiveProspect, without the prior written authorization of

18 Plaintiff and the Class, as required by Cal. Civ. Code § 56.10.

19          83.     Assurance IQ’s failure to obtain the written consent of Plaintiff and the Class

20 members before allowing to be published Plaintiff and the Class members’ medical information that

21 was being shared with an unauthorized third party, ActiveProspect, without the prior written

22 authorization of Plaintiff and the Class members, constitutes a negligent release of Plaintiff and the

23 Class members’ confidential, individual identifiable “medical information” to an unauthorized

24 person or persons in violation of Cal. Civ. Code § 56.101 of CMIA.

25          84.     Furthermore, Assurance IQ’s publishing of Plaintiff and the Class members’ medical

26 information to an unauthorized recipient, ActiveProspect, was not permissible without written

27 authorization from the Plaintiff and the Class members under any exemption under Cal. Civ. Code §

28 56.l0(c).

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                     16
         Case 4:20-cv-02860-JSW Document 1 Filed 04/24/20 Page 18 of 19




 1          85.    As a result of Assurance IQ’s above-described conduct, Plaintiff and the Class

 2 members have suffered damages from the unauthorized release of their individual identifiable

 3 “medical information” made unlawful by CMIA.

 4          86.    Because Civil Code § 56.101 allows for the remedies and penalties provided under

 5 Cal. Civ. Code § 56.36(b), Plaintiff and the Class members seek statutory damages of one thousand

 6 dollars ($1,000) per violation under Cal. Civ. Code § 56.36(b)(1), and actual damages suffered, if

 7 any, pursuant to Cal. Civ. Code § 56.36(b)(2).

 8                                          PRAYER FOR RELIEF

 9          WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks

10 judgment against Defendants, as follows:

11          a.     For an order certifying the Class under Rule 23 and naming Plaintiff as the

12                 representative of the Class and Plaintiff’s attorneys as Class Counsel to represent the

13                 Class;

14          b.     For an order declaring that the Defendants’ conduct violates the statutes referenced

15                 herein;

16          c.     For an order finding in favor of Plaintiff and the Class on all counts asserted herein;

17          d.     For compensatory, punitive, and statutory damages in amounts to be determined by

18                 the Court and/or jury;

19          e.     For prejudgment interest on all amounts awarded;

20          f.     For an order of restitution and all other forms of equitable monetary relief;

21          g.     For injunctive relief as pleaded or as the Court may deem proper; and

22          h.     For an order awarding Plaintiff and the Class their reasonable attorneys’ fees and

23                 expenses and costs of suit.

24                                  DEMAND FOR TRIAL BY JURY

25          Pursuant to Federal Rules of Civil Procedure 38(b), Plaintiff demands a trial by jury of all

26 issues so triable.

27

28

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                     17
         Case 4:20-cv-02860-JSW Document 1 Filed 04/24/20 Page 19 of 19




 1 Dated: April 24, 2020                 Respectfully submitted,

 2                                       BURSOR & FISHER, P.A.
 3
                                         By:      /s/ Joel D. Smith
 4                                                    Joel D. Smith

 5                                       L. Timothy Fisher (State Bar No. 191626)
                                         Joel D. Smith (State Bar No. 244902)
 6                                       Blair E. Reed (State Bar No. 316791)
                                         1990 North California Boulevard, Suite 940
 7                                       Walnut Creek, CA 94596
                                         Telephone: (925) 300-4455
 8                                       Facsimile: (925) 407-2700
                                         E-Mail: ltfisher@bursor.com
 9                                                jsmith@bursor.com
                                                  breed@bursor.com
10
                                         BURSOR & FISHER, P.A.
11                                       Max S. Roberts (Pro Hac Vice Forthcoming)
                                         888 Seventh Avenue, Third Floor
12                                       New York, NY 10019
                                         Telephone: (646) 837-7150
13                                       Facsimile: (212) 989-9163
                                         E-Mail: mroberts@bursor.com
14
                                         Attorneys for Plaintiff
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                     18
